United States Court of Appeals
                                                                                                 Fifth Circuit
                                                                                               F I L E D
                     IN THE UNITED STATES COURT OF APPEALS
                                                                                              September 7, 2006
                                   FOR THE FIFTH CIRCUIT
                                                                                           Charles R. Fulbruge III
                                                                                                   Clerk


                                            No. 04-41708
                                          Summary Calendar


EFRAIN MALDONADO, JR.,

                                                                                         Plaintiff-Appellant,

                                                 versus

DANIEL DICKERSON, Correctional Officer;
MARVIN OGLETREE, Correctional Officer; KEVIN BASS,
Correctional Officer; JOHNNY THOMPSON, SR.,
Correctional Officer; STEPHEN FARMER,

                                                                                      Defendants-Appellees.

                        -----------------------------------------------------------
                           Appeal from the United States District Court
                                   for the Eastern District of Texas
                                       USDC No. 9:02-CV-184
                        -----------------------------------------------------------

Before DeMOSS, STEWART and PRADO, Circuit Judges.

PER CURIAM:*

       Efrain Maldonado, Jr., Texas prisoner # 459751, appeals from the dismissal of his civil rights

claims as frivolous pursuant to 28 U.S.C. § 1915A as to defendants Dickerson, Thompson, Bass, and

Farmer and from the grant of summary judgment for Ogletree. We review dismissals under § 1915A




       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
de novo. Geiger v. Jowers, 404 F.3d 371, 373 (5th Cir. 2005). We also review a district court’s

grant of summary judgment de novo. Topalian v. Ehrman, 954 F.2d 1125, 1131 (5th Cir. 1992).

       Maldonado argues that the district court erred in dismissing his claims against Dickerson,

Thompson, Bass, and Farmer as frivolous. The district court did not err in dismissing the excessive-

use-of-force claims against these defendants for lack of personal involvement in a constitutional

deprivation. See Thompson v. Steele, 709 F.2d 381, 382 (5th Cir. 1983). Maldonado failed to set

forth a nonfrivolous conspiracy claim. See Kerr v. Lyford, 171 F.3d 330, 340 (5th Cir. 1999).

Maldonado has not demonstrated plain error with respect to his failure-to-intervene claim. See

Crawford v. Falcon Drilling Co., Inc., 131 F.3d 1120, 1123 (5th Cir. 1997); cf. Hale v. Townley, 45
F.3d 914, 919 (5th Cir. 1995).

       Maldono argues that the district court erred in granting summary judgment for Ogletree on

his excessive-use-of-force claim. The undisputed facts support the district court’s determination that

the force was applied in a good-faith effort to maintain or restore discipline rather than maliciously

and sadistically to cause harm. See Hudson v. McMillian, 503 U.S. 1, 6-7 (1992).

       Maldonado has not demonstrated an abuse of discretion in the district court’s grant of a

protective order as to discovery. See Richardson v. Henry, 902 F.2d 414, 417 (5th Cir. 1990).

       AFFIRMED.




                                                -2-